DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 11/26/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
14. (Currently amended) An apparatus configured to determine the leakage resistance in respect of a positive terminal and/or a negative terminal of a vehicle battery or battery pack; said apparatus comprising circuitry comprising: a first switch M1 and a first pair of serially arranged resistors connected between said terminals with the first switch connected between said first pair of serially arranged resistors, wherein a voltage Vy is at a point between said first pair of serially arranged resistors; a second switch M2 and a second pair of serially arranged resistors connected between a chassis of the vehicle/nominal ground and said negative terminal or said positive terminal, with the second switch connected between said second pair of serially arranged resistors, wherein a voltage Vx is at a point between said second pair of serially arranged resistor; a third switch M3, and a further fifth resistor connected, via the third switch, between said vehicle chassis/nominal ground, and either the negative terminal 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
an apparatus configured to determine the leakage resistance in respect of a positive terminal and/or a negative terminal of a vehicle battery or battery pack having second switch connected between said second pair of serially arranged resistors, the second pair comprising a third resistor -3-Application No.: 16/804,604 Attorney Docket No. 00318-0115-00000 having one terminal electrically connected to said vehicle chassis/nominal ground, and the other terminal connected to one terminal of said second switch, and a fourth resistor having one terminal connected to the other terminal of said second switch, wherein the other terminal of the fourth resistor is connected to said negative terminal when said one terminal of said first resistor is electrically connected to said positive terminal or is connected to said positive terminal [[if]] when said one terminal of said first resistor is electrically connected to said negative terminal; and wherein a voltage Vx is at a point between said third and fourth resistors; a third switch M3, and a further fifth resistor connected, via the third switch, between said vehicle chassis/nominal ground and said negative terminal when said one terminal of said first resistor is electrically connected to said positive terminal or is connected to said positive terminal when said one terminal of said first resistor is electrically a control block  configured to selectively control said switches and configured to process the values of Vy and Vx to determine the said values of leakage resistance(s), as recited in the independent claim 1;
 	an apparatus configured to determine the leakage resistance in respect of a positive terminal and/or a negative terminal of a vehicle battery or battery pack having a second pair of serially arranged resistors connected between a chassis of the vehicle/nominal ground and said negative terminal or said positive terminal, with the second switch connected between said second pair of serially arranged resistors, wherein a voltage Vx is at a point between said second pair of serially arranged resistors; a third switch M3, and a further fifth resistor connected, via the third switch, between said vehicle chassis/nominal ground, and either the negative terminal or the positive terminal; and a control block configured to selectively control said switches; and configured to process the values of Vy and Vx to determine the said values of leakage resistance(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
December 18, 2021